           Case 2:19-cv-00531-WBS-EFB Document 22 Filed 07/28/20 Page 1 of 3


1
     DAVID ALLEN (SBN 87193)
2    DAVID ALLEN & ASSOCIATES
     5230 Folsom Boulevard
3
     Sacramento, California 95819
4
     Telephone (916) 455-4800
     Facsimile (916) 451-5687
5    Email: dallen@davidallenlaw.com

6    Attorneys for Plaintiff,
     DIANE DOOLEY
7

8
     RONALD K. ALBERTS (SBN: 100017)
9
     ralberts@grsm.com
     GORDON REES SCULLY MANSUKHANI, LLP
10   633 West Fifth Street, 52nd Floor
     Los Angeles, CA 90071
11   Telephone: (213) 576-5000
     Facsimile: (213) 680-4470
12
     Attorneys for Defendant,
13   METROPOLITAN LIFE INSURANCE COMPANY
14

15                                UNITED STATES DISTRICT COURT

16                               EASTERN DISTRICT OF CALIFORNIA

17                                                      Case No.: 2:19-cv-00531-WBS-EFB
     DIANE DOOLEY,
18                                                      STIPULATION DISMISSING ACTION
                                                        WITH PREJUDICE
19                  Plaintiff,
     vs.                                                COMPLAINT FILED: MARCH 26, 2019
20
     METROPOLITAN LIFE INSURANCE                        HONORABLE WILLIAM B. SHUBB
21   COMPANY,

22                  Defendant

23
            IT IS HEREBY STIPULATED by and between the Plaintiff, DIANE DOOLEY, and
24
     Defendant, METROPOLITAN LIFE INSURANCE COMPANY, by and through their respective
25
     attorneys of record, that the above-captioned action shall be, and hereby is, dismissed with
26
     prejudice as to all parties and claims pursuant to Federal Rules of Civil Procedure
27
     41(a)(1)(A)(ii). Each party shall bear its own attorney’s fees and costs.
28

                                                   1
                                         STIPULATION TO DISMISS
           Case 2:19-cv-00531-WBS-EFB Document 22 Filed 07/28/20 Page 2 of 3


1           As signatories to this Stipulation, and all parties on whose behalf the filing is submitted,
2    concur with the Stipulation’s content and have authorized its filing.
3

4    DATED:         JULY 27, 2020                  DAVID ALLEN & ASSOCIATES
5                                                          //s// David Allen
6
                                                   By________________________________
7                                                    DAVID ALLEN
                                                     Attorney for Plaintiff,
8                                                        DIANE DOOLEY

9

10

11
     DATED:         JULY 27, 2020          GORDON REES SCULLY MANSUKHANI, LLP
12
                                                           //s// Ronald Alberts
13
                                                   By__________________________________
14                                                   RONALD K. ALBERTS
                                                     Attorney for Defendant,
15                                                       METROPOLITAN LIFE
                                                         INSURANCE COMPANY
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                         STIPULATION TO DISMISS
           Case 2:19-cv-00531-WBS-EFB Document 22 Filed 07/28/20 Page 3 of 3


1

2

3

4

5

6

7
                                     UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10

11   DIANE DOOLEY,                                     Case No.: 2:19-cv-00531-WBS-EFB
12                      Plaintiff,
                                                       ORDER DISMISSING ENTIRE ACTION
13   v.                                                WITH PREJUDICE
14   METROPOLITAN LIFE INSURANCE
     COMPANY,
15
                        Defendant.
16

17

18
            IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of

19
     Action with Prejudice and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action shall be,

20
     and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party

21
     shall bear its own attorney’s fees and costs.

22
            Dated: July 28, 2020

23

24

25

26

27

28

                                                    3
                                          STIPULATION TO DISMISS
